

Exhibit 10.1
 
ORCHID ISLAND CAPITAL, INC.
2016 LONG-TERM EQUITY INCENTIVE COMPENSATION PLAN


This 2016 Long-Term Equity Incentive Compensation Plan (the “2016 Plan”) sets
forth terms and conditions on which equity awards may be made by Orchid Island
Capital, Inc. (the “Company”).


All employees of Bimini Advisors, LLC, which is the Company’s external manager
(the “Manager”), and employees of entities affiliated with the Manager are
eligible to participate in the 2016 Plan.  Members of our Manager’s and its
affiliates’ senior management team also serve as the Company’s executive
officers, including the Company’s Chief Executive Officer and Chief Financial
Officer.  These employees are referred to as “Participants.”  Being a
Participant does not entitle the individual an award under the 2016 Plan.  The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) will have absolute sole discretion over all aspects of the 2016
Plan, including the ability to reduce the amount of any bonus award or the size
of the bonus pool even if the performance objectives and other terms of the 2016
Plan are satisfied.


Participants will be eligible to earn awards under the 2016 Plan for performance
over the next one-year, three-year and five-year periods.  A bonus pool will be
established under the 2016 Plan for each of the one-, three-and five-year
measurement periods.  The amount credited to the bonus pool will be based on the
Company’s performance under each of the three performance criteria (which are
described below) of the 2016 Plan for each of the three measurement
periods.  The Committee, in its discretion, will determine each Participant’s
award (i.e., the percentage of the bonus pool paid to each Participant).


The maximum amount that may be credited to the bonus pool for each measurement
period will equal the average management fees paid by the Company to the Manager
(pursuant to the terms of the management agreement between the Company and the
Manager) for such period multiplied by the applicable percentage described in
the table below.  Under the 2016 Plan, the maximum bonus pool for awards to be
issued for performance during (i) the one-year measurement period will equal 20%
of the average management fees (calculated on a monthly basis) paid during 2016
multiplied by 12, (ii) the three-year measurement period will equal 35% of the
average management fees (calculated on an annual basis) paid for 2016 through
2018 and (iii) for the five-year measurement period will equal 45% of the
average management fees (calculated on an annual basis) paid for 2016 through
2020.


As noted above, the amount credited to the bonus pool for each measurement
period will reflect the Company’s performance measured against the three
performance criteria described below.  The table below illustrates the maximum
amount that may be credited to the bonus pool for each measurement period (as a
percentage of the average management fees for the applicable period).  The table
also shows the amount that may be credited to the bonus pool for each
measurement period (also as a percentage of the average management fees for the
applicable period) for achievement of objectives with respect to each of the
performance criteria.  For example, the maximum amount that may be credited to
the bonus pool for the three year measurement period based on Agency MBS rate
(as defined below) relative performance is 10.50% of the average management fees
paid for 2016 through 2018.
 
 
 
 

--------------------------------------------------------------------------------

 

 

 
1-year
3-year
5-year
Peer-relative financial performance
9.00%
15.75%
20.25%
Agency MBS rate relative performance
6.00%
10.50%
13.50%
Peer-relative book value performance
5.00%
8.75%
11.25%
Total for Measurement Period
2100.00%
3800.00%
5000.00%



The Committee established the following performance measures and the performance
thresholds that must be satisfied for awards to be earned under the 2016 Plan.


Peer-Relative Financial Performance. No amount will be earned for this
performance measure unless the Company’s financial performance for the
applicable measurement period exceeds the mean of the financial performance of
the companies in the Peer Group (defined below) for the applicable measurement
period.  The financial performance of the Company and those in the Peer Group
will equal the sum of total dividends paid during the measurement period and the
change in book value during the measurement period divided by the book value on
the first day of the applicable measurement period.  The companies in the “Peer
Group” consists of American Capital Agency Corp., Annaly Capital Management,
Anworth Mortgage Asset Corp., ARMOUR Residential REIT, Inc., Capstead Mortgage
Corp., CYS Investments, Inc., Hatteras Financial Corp. and Western Asset
Mortgage Capital Corp.


Agency RMBS Rate Relative Performance. The Company’s performance under this
performance measure will equal the sum of the change in book value during the
applicable measurement period and total dividends paid during the measurement
period and multiplying that sum by the number of years in the measurement
period.  No amount will be earned for this performance measure unless the
Company’s performance as calculated in the preceding sentence for the applicable
measurement period exceeds the Agency RMBS rate multiplied by the number of
years in the measurement period.  The “Agency RMBS rate” will equal the yield on
the Fannie Mae 30-year fixed rate current coupon mortgage as of the beginning of
2016 of 3.00% (determined by averaging the rate as of the last business day of
2015 and the first business day of 2016) plus 400 bps, or 7.00%.


Peer-Relative Book Value Performance. No amount will be earned for this
performance measure unless the Company’s change in book value for the applicable
measurement period (calculated in accordance with the following sentence)
exceeds the mean change in book value for the companies in the Peer Group.  The
change in book value for the Company and those in the Peer Group will be
determined by subtracting the book value on the first day of the measurement
period from the book value on the last day in the measurement period, with such
amount divided by the book value on the first day of the measurement period.

 
 

--------------------------------------------------------------------------------

 
 
If the Company’s results for a performance measure equal or are less than the
threshold for a measurement period, no amount will be added to the bonus pool
for the measurement period with respect to that measurement criteria.  The table
below details the amounts by which the Company’s performance must exceed the
threshold performance measures described above for the maximum bonus award to be
added to the bonus pool.  Linear interpolation will be used for results falling
between the threshold and the result that must be achieved to earn the maximum
award.



 
1-year
3-year
5-year
Peer-relative financial performance
Threshold + 5.0%
Threshold + 10.0%
Threshold + 15.0%
Agency MBS rate relative performance
Threshold + 5.0%
Threshold + 10.0%
Threshold + 15.0%
Peer-relative book value performance
Threshold + 2.0%
Threshold + 4.0%
Threshold + 6.0%



Awards for these three measurement periods will be paid no later than March 15
of the year following the end of the relevant measurement period.  The Committee
anticipates that 50% of earned bonuses will be paid in unrestricted shares of
the Company’s common stock and 50% will be paid in the form of “Performance
Units,” all of which will be issued under the 2012 Equity Incentive Plan (the
“2012 Plan”).  The number of unrestricted shares of the Company’s common stock
and Performance Units to be issued in satisfaction of the earned bonuses will be
determined by dividing the amount of such bonus by the average closing price of
the Company’s common stock on the New York Stock Exchange for the 10 trading
days preceding the grant date of the common stock and Performance Units rounded
to the nearest whole number.  The Performance Units will vest at the rate of 10%
per quarter commencing with the first quarter after the one year anniversary of
the end of the applicable measurement period, with the Participant receiving one
share of the Company’s common stock for each Performance Unit that vests.  The
Participant must continue to be employed by the Company as of the end of each
such quarter in order to vest in the number of Performance Units scheduled to
vest on that date.  In the event of a Change in Control (as defined in the 2012
Plan) or the death or disability of the Participant, all of his or her
Performance Units will be vested.  When vested, each Performance Unit will be
settled by the issuance of one share of the Company’s common stock, at which
time the Performance Unit shall be cancelled immediately, but in no case later
than March 15 of the year after the year in which the Performance Units vest.


The Performance Units will contain dividend equivalent rights which entitle the
Participants to receive distributions declared by the Company on common
stock.  One Performance Unit is equivalent to one share of common stock for
purposes of the dividend equivalent rights.  Other than dividend equivalent
rights, the Performance Units do not entitle the Participants to any of the
rights of a stockholder of the Company.


The number of outstanding Performance Units will be subject to the following
adjustments prior to the date on which such Performance Unit vests:


 
 

--------------------------------------------------------------------------------

 
Book Value Impairment.  A “Book Value Impairment” will occur if over any two
consecutive quarters the following conditions are satisfied: (i) the Company’s
book value per share declines by 15% or more during the first of such two
quarters and (ii) the Company’s book value per share decline from the beginning
of such two quarters to the end of such two quarters is at least 10%.  If a Book
Value Impairment occurs, then the number of Performance Units that are
outstanding as of the last day of such two quarter period shall be reduced by
15%.


Extraordinary Book Value Preservation.  “Extraordinary Book Value Preservation”
will occur in any quarter in which the following conditions are satisfied:
(i) the median change in the book value per share of specified peer companies
(the “Median Book Value Decline”) is a decline of 6% or more and (ii) the
Company’s book value per share either (a) increases or (b) declines by a
percentage that is less than 50% of the Median Book Value Decline.  If an event
of Extraordinary Book Value Preservation occurs, then the number of Performance
Units that are outstanding as of the last day of the quarter in which the
Extraordinary Book Value Preservation has occurred shall be increased by 5 basis
points for every 1 basis point of difference between the Company’s book value
per share percentage change and the Median Book Value Decline during such
quarter.


Outperform All Peer Companies.  The Company will “Outperform All Peer Companies”
in any quarter in which the following conditions are satisfied: (i) the
specified peer companies all experience a decline in book value per share and
(ii) the Company’s book value per share either (a) increases or (b) declines by
an amount that is less than the decline experienced by each peer company.  If
the Company Outperforms All Peer Companies in any quarter, then the number of
Performance Units that are outstanding as of the last day of such quarter shall
increase by 10%.


The Committee anticipates adopting similar plans for future years with
modifications to the performance measures and hurdle rates adjusted as the
Committee deems appropriate.  Due to the phase in of the 2016 Plan and future
plans, the Committee may make an additional award at the same time that the 2016
one year award is made in its sole discretion for the Company’s performance
since the Company’s initial public offering that was completed on February 20,
2013 (the “IPO”).  In addition, the Committee anticipates that it will retain
the discretion to make additional awards under future plans through 2018 for the
Company’s performance since the IPO due to the phase in of the 2016 Plan and
future plans.